UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6960


LAWRENCE CRAWFORD, a/k/a Jonah Gabriel Jahjah Tishbite,

             Appellant,

YAHYA MUQUIT, a/k/a Yahya Muquit,

             Petitioner - Appellant,

      v.

SCDC WARDEN JOSEPH MCFADDEN,

             Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. R. Bryan Harwell, District Judge. (8:14-cv-03555-RBH)


Submitted: June 14, 2018                                          Decided: June 21, 2018


Before WILKINSON, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Crawford, Yahya Muquit, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lawrence Crawford and Yahya Muqit appeal the district court’s orders denying

their Fed. R. Civ. P. 60(b)(3) motion and motion for recusal and stay. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Muqit v. McFadden, No. 8:14-cv-03555-RBH (D.S.C. June 2,

2017). We deny all pending motions. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2